Appeal by the defendant from a judgment of the County Court, Westchester County (Bellantoni, J.), rendered August 23, 2006, convicting him of murder in the second degree and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the testimony of a jailhouse informant was improperly admitted at trial because the informant was an agent of the police is without, merit (see Mas-siah v United States, 377 US 201, 206 [1964]; People v Cardona, 41 NY2d 333, 335 [1977]; People v Lewis, 273 AD2d 254, 254-255 [2000]; People v Flores-Ossa, 234 AD 2d 315, 316 [1996]; People v Halstead, 180 AD2d 818 [1992]).
Contrary to the defendant’s contention, he was not denied the effective assistance of counsel (see People v Baldi, 54 NY2d 137, 147 [1981]; People v Walker, 35 AD3d 512 [2006]; People v Hyatt, 2 AD3d 749, 750 [2003]). Skelos,. J.P., Covello, Leventhal and Belen, JJ., concur.